DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 05/10/2021; 09/16/21; 01/06/22.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ("3D Facial Model Construction and Animation From a Single Frontal Face Image," 2011) by A. Patel et al. (“Patel”) in view of Watanabe, (“Watanabe”) [US-2007/0127844-A1]
Regarding claim 1, Patel discloses a method for displaying a face of a virtual role (Abstract, automatically generates a 3D face model from a single frontal image of a face with the help of generic 3D mode), the method comprising:
obtaining, by a device comprising a memory storing instructions and a processor in communication with the memory (Patel- page 205, 'Simulation Results', We have tested , a face parameter corresponding to a user face, the face parameter being used for indicating a facial feature of a face region of the user face (Patel- Fig. 1 shows Features detection; page 203, right column, 2nd paragraph, We have proposed a system that automatically generate 3D face model from the given frontal image of the face and generates the animation by producing intermediate frames between given key-frames; page 204, section A. Facial feature extraction, Facial feature extraction comprises two phases: face detection and facial feature extraction. Face is detected by segmenting skin and non skin pixels. It is reported that YCbCr color model is more suitable for face detection than any other color model. It is also reported that the chrominance component Cb and Cr of the skin tone always have values between 77<=Cb<=127 and 133<=Cr<=173 respectively [13] [face parameter corresponding to a user face]. After detection of face the features like eyes, mouth and eyebrows [indicating a facial feature of a face region of the user face] are detected […] The locations of the eyes are detected using appropriate value of threshold and finding maximum connected component. The color of mouth region contains stronger red component and weaker blue component than other facial regions [face parameter corresponding to a user face] […] Eyebrows are detected with the help of edge detection in the region above the eyes. All the detected features are nshown in Figure 1);
determining, by the device (As discussed above), a warping control parameter according to the face parameter, the warping control parameter being used for controlling  of a face region of a virtual role (Patel- page 204, section B. Face model adaptation, Model is adapted to given frontal face with the help of two geometrical transformations scaling and translation […] Assuming orthographic projection, the translation vector [warping control parameter] is determined by calculating the distance between the centers of 3D face model and 2D frontal face. Let C1 indicate centre of left eye, Cr indicate centre of right eye, Cc indicate middle point between two eyes and Cm indicate centre of mouth in given face [face parameter]. Similarly C1', Cr', Co' and Cm' are corresponding points in the global adaption of model we perform local refinement of model eyes, eyebrows, mouth and contour with that of face features);
generating, by the device (As discussed above), a virtual role face image according to the warping control parameter and a warping image set (Patel- Figs. 5-6 show a warping image set; page 204, section B. Face model adaptation, Assuming orthographic projection, the translation vector [warping control parameter] is determined by calculating the distance between the centers of 3D face model and 2D frontal face. Let C1 indicate centre of left eye, Cr indicate centre of right eye, Cc indicate middle point between two eyes and Cm indicate centre of mouth in given face. Similarly C1', Cr', Co' and Cm' are corresponding points in the 2D projection of the 3D face model. Model is scaled by an amount Sx, Sy and Sz [warping control parameter] […] After global adaption of model we perform local refinement of model eyes, eyebrows, mouth and contour with that of face features […] After the 3D face geometry is reconstructed, it is rendered and appropriate texture is mapped to synthesis 2D face image [generating a virtual role face image] which is shown in Fig. 5 and 6), the warping image set comprising a basic face image and at least one basic warping face image of the virtual role (Patel- Figs. 5-6 show the warping image set comprising a basic face image and at least one basic warping face image of the virtual role), and different basic warping face images corresponding to different face warping manners (Patel- Fig. 6 shows different basic warping face images corresponding to different face warping manners); and
displaying, by the device (As discussed above), the virtual role face image set (Patel- Fig. 10 shows the virtual role face image set with image (B) rendered with 50% morphing between (A) and (C); page 204, section B. Face model adaptation, After the 3D face geometry is reconstructed, it is rendered and appropriate texture is mapped to synthesis 2D face image).
Patal fails to specially disclose the warping control parameter being used for controlling a warping degree of a face region of a virtual role.

the warping control parameter being used for controlling a warping degree of a face region of a virtual role (Watanabe- Fig. 17 shows deformation parameter; ¶0016, there is provided an image processing apparatus to generate a face image […] a deformation level setting unit configured to set a deformation level indicating a level of deformation from one of the first and second expressions to the other […] deform the first skin model to a first deformed skin model in accordance with the deformation level by using the first deformation parameter; Fig. 19 and ¶0051, a deformation level setting unit (e.g., the deformation level setting unit 151 shown in FIG. 19) configured to set a deformation level indicating a level of deformation from one of the first and second expressions to the other […] deform the first skin model to a first deformed skin model in accordance with the deformation level by using the first deformation parameter […] generate a face image of an expression according to the deformation level by blending the blended skin model, the inside-of-mouth model, and the eyeball model); 
Watanabe further discloses
the warping image set comprising a basic face image and at least one basic warping face image of the virtual role (Watanabe- Fig. 4 shows an example of image data of an expressionless face image and a smiling face image; Fig. 21 and ¶0183, natural animation of face images that are seamlessly deformed from one of a smiling face and an expressionless face to the other can be displayed), and different basic warping face images corresponding to different face warping manners (Watanabe- Fig. 21 shows different face warping manners; ¶0066, a combination of a smiling face image and an expressionless face image. For example, a combination of a smiling face image and an angry face image; a combination of an expressionless face image and a crying face image; and a combination of an arbitrary expression (first expression) face image and another expression (second expression) face image, can be adopted as the combination of two face images);

Doing so would provide animation smoothly changing from a person to another person.

Regarding claim 2, Patel in view of Watanabe, discloses the method according to claim 1, and further discloses wherein the generating the virtual role face image according to the warping control parameter and the warping image set (see Claim 1 rejection for detailed analysis) comprises:
determining, by the device (Watanabe- Fig. 3 shows animation data generating unit 122), a target basic warping face image in the at least one basic warping face image according to the warping control parameter, the target basic warping face image and the warping control parameter being corresponding to a same face warping manner (Watanabe- Fig. 11 shows a smiling face skin model; ¶0113, The deformation parameter generating unit 133A generates a smiling face deformation parameter to seamlessly deform a smiling face skin model to an expressionless face skin model as shown in FIG. 11 by using the smiling face skin model supplied from the skin model generating unit 132A and the expressionless face skin model supplied from the skin model generating unit 132B.); and
generating, by the device (Watanabe- Fig. 3 shows animation data generating unit 122), the virtual role face image according to the warping control parameter, the basic face image, and the target basic warping face image (Watanabe- Fig. 11 shows a smiling face skin model; ¶0113, The deformation parameter generating unit 133A generates a smiling face deformation parameter to seamlessly deform a smiling face skin model to an expressionless face skin model as shown in FIG. 11 by using the smiling face skin model .
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Watanabe, and apply the deformation parameter into Patel’s for teaching determining a target basic warping face image in the at least one basic warping face image according to the warping control parameter, the target basic warping face image and the warping control parameter being corresponding to a same face warping manner.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 3, Patel in view of Watanabe, discloses the method according to claim 2, and further discloses wherein the generating the virtual role face image according to the warping control parameter, the basic face image, and the target basic warping face image (see Claim 1 rejection for detailed analysis) comprises:
determining, by the device (As discussed above), at least one interpolation ratio according to the warping control parameter, the at least one interpolation ratio comprising a first interpolation ratio corresponding to the basic face image and a second interpolation ratio corresponding to the target basic warping face image, and the at least one interpolation ratio being used for controlling an interpolation degree between the basic face image and the target basic warping face image (Patel- page 203, right column, Interpolation is one of the most intuitive ways to animate a 3D face model. Given at least two key frames intermediate frames can be produced by linear interpolation, bilinear interpolation […] Facial animation is produced by interpolation between two or more different models using 2D morphing techniques – suggesting a first interpolation ratio corresponding to the basic face image and a second interpolation ratio corresponding to the target basic warping face image; st paragraph, We achieve these effects by morphing between corresponding face models. 3D morphing sequence can be obtained using simple linear interpolation between the geometric coordinates of corresponding vertices in each of the two face meshes. Together with the geometric interpolation, we need to blend the associated textures. Features in the associated textures are not properly aligned, so if intermediate frames are generated using only linear interpolation of color of respective pixels, then resulting texture has two eyes, two eyebrows and two mouths. Our 3D model is already aligned with respective texture. We first interpolate every 3D vertex of triangle of source and target models and generate intermediate face model – interpolate and generate intermediate face model suggesting the need of one interpolation ratio being used for controlling an interpolation degree between the basic face image and the target basic warping face image; Watanabe- ¶0017, a first deformation parameter used to deform the first skin model to the second skin model; and a second deformation parameter used to deform the second skin model to the first skin model; setting a deformation level indicating a level of deformation from one of the first and second expressions to the other); and 
generating, by the device (As discussed above), the virtual role face image according to the basic face image, the first interpolation ratio, the target basic warping face image, and the second interpolation ratio (Patel- Figs. 5-6 show the basic face image and the target basic warping face image; page 203, right column, Interpolation is one of the most intuitive ways to animate a 3D face model. Given at least two key frames intermediate frames can be produced by linear interpolation, bilinear interpolation […] Facial animation is produced by interpolation between two or more different models using 2D morphing techniques – suggesting a first interpolation ratio corresponding to the basic face image and a second interpolation ratio corresponding to the target basic warping face image; page 204, section B. Face model adaptation, After global adaption of model we perform local refinement of model eyes, eyebrows, mouth and contour with that of face features […] After the 3D face geometry is . 

Regarding claim 4, Patel in view of Watanabe, discloses the method according to claim 1, and further discloses wherein the determining the warping control parameter according to the face parameter (see Claim 1 rejection for detailed analysis) comprises: 
obtaining, by the device (Watanabe- Fig. 3, deformation parameter generating unit 133A), a parameter mapping relationship indicating a correspondence between the face parameter and the warping control parameter (Patel- page 204, section B. Face model adaptation, Model is adapted to given frontal face with the help of two geometrical transformations scaling and translation […] Assuming orthographic projection, the translation vector [warping control parameter] is determined by calculating the distance between the centers of 3D face model and 2D frontal face. Let C1 indicate centre of left eye, Cr indicate centre of right eye, Cc indicate middle point between two eyes and Cm indicate centre of mouth in given face [face parameter]. Similarly C1', Cr', Co' and Cm' are corresponding points in the 2D projection of the 3D face model. Model is scaled by an amount Sx, Sy and Sz [warping control parameter]; Watanabe- ¶0119, When morphing is adopted as a deforming method from the expressionless face skin model to the smiling face skin model, the deformation parameter generating unit 133A sets a plurality of control points on an image as the expressionless face skin model as shown in FIG. 14A, and also sets control points (hereinafter referred to as corresponding points as necessary) corresponding to the control points set on the expressionless face skin model on an image as the smiling face skin model as shown in FIG. 14B); and 
determining, by the device (Watanabe- Fig. 3, deformation parameter generating unit 133A), the warping control parameter corresponding to the face parameter according to the parameter mapping relationship (Patel- page 204, section B. Face model adaptation, Model is adapted to given frontal face with the help of two geometrical transformations scaling and translation […] Assuming orthographic projection, the translation vector [warping control parameter] is determined by calculating the distance between the centers of 3D face model and 2D frontal face. Let C1 indicate centre of left eye, Cr indicate centre of right eye, Cc indicate middle point between two eyes and Cm indicate centre of mouth in given face [face parameter]. Similarly C1', Cr', Co' and Cm' are corresponding points in the 2D projection of the 3D face model. Model is scaled by an amount Sx, Sy and Sz [warping control parameter]; Watanabe- ¶0119, When morphing is adopted as a deforming method from the expressionless face skin model to the smiling face skin model, the deformation parameter generating unit 133A sets a plurality of control points on an image as the expressionless face skin model as shown in FIG. 14A, and also sets control points (hereinafter referred to as corresponding points as necessary) corresponding to the control points set on the expressionless face skin model on an image as the smiling face skin model as shown in FIG. 14B).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Watanabe, and apply the deformation parameter and  parameter mapping into Patel’s for obtaining, by the device a parameter mapping relationship indicating a correspondence between the face parameter and the warping control parameter; and determining the warping control parameter corresponding to the face parameter according to the parameter mapping relationship.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 6, Patel in view of Watanabe, discloses the method according to claim 1, and further discloses wherein the obtaining the face parameter corresponding to the user face (see Claim 1 rejection for detailed analysis) comprises: 
acquiring, by the device with a camera (Watanabe- Fig. 1 and ¶0064, images captured by a digital (still) camera and images obtained by scanning photos by a scanner. Those images can be obtained via the communication unit 108), a face image of the user face in a target scenario (Patel- page 203, right column, In Performance driven animation facial features are tracked through a sequence of facial expression images and their movement is copied to a new face to synthesize facial expression [face image of the user face in a target scenario]; Watanabe- ¶0064-0065, images captured by a digital (still) camera and images obtained by scanning photos by a scanner […] the two face images stored in the image data storing unit 121 are face images of different expressions of the same person. More specifically, one of the two face images stored in the image data storing unit 121 (first face image) is a face image of a smiling expression (first expression) (hereinafter referred to as a smiling face image as necessary), and the other (second face image) is a face image of a different expression, e.g., expressionless (second expression) (hereinafter referred to as an expressionless face image as necessary)); and 
determining, by the device, the face parameter corresponding to the user face according to the face image (Patel- page 204, section A. Facial feature extraction, Facial feature extraction comprises two phases: face detection and facial feature extraction. Face is detected by segmenting skin and non skin pixels. It is reported that YCbCr color model is more suitable for face detection than any other color model. It is also reported that the chrominance component Cb and Cr of the skin tone always have values between 77<=Cb<=127 and 133<=Cr<=173 respectively [13] [face parameter corresponding to a user face]; Watanabe- Figs. 14A-14B, the deformation parameter generating unit 133A sets a plurality of control points on an image as the expressionless face skin model as shown in FIG. 14A, and also sets control .
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Watanabe, and apply the control points into Patel’s for determining the face parameter corresponding to the user face according to the face image.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

The apparatus of claims 8-11, 13 are similar in scope to the functions performed by the method of claims 1-4, 6 and therefore claims 8-11, 13 are rejected under the same rationale.
Regarding claim 8, Patel in view of Watanabe, discloses an apparatus for displaying a face of a virtual role (Patel- page 205, 'Simulation Results', We have tested our algorithm on PIV, 3 GHz, 1 GB RAM Computer), the apparatus comprising: a memory storing instructions; and a processor in communication with the memory, wherein, when the processor executes the instructions (Patel- page 205, 'Simulation Results', We have tested our algorithm on PIV, 3 GHz, 1 GB RAM Computer; Watanabe- ¶0057, the CPU 102 executes a program stored in a ROM (read only memory) 103 in response to the command. Also, the CPU 102 executes a program stored in a hard disk 105 […] the CPU 102 executes a process in accordance with a flowchart described below or a process performed by a configuration shown in a block diagram), the processor is configured to cause the apparatus to perform the method of claim 1.

Regarding claims 15-18, 20 all claim limitations are set forth as claims 1-4, 6 in a non-transitory computer-readable storage medium storing computer-readable instructions and rejected as per discussion for claims 1-4, 6.
Regarding claim 15, Patel in view of Watanabe, discloses a non-transitory computer-readable storage medium storing computer-readable instructions, wherein, the computer-readable instructions, when executed by a processor (Patel- page 205, 'Simulation Results', We have tested our algorithm on PIV, 3 GHz, 1 GB RAM Computer; Watanabe- ¶0057, the CPU 102 executes a program stored in a ROM (read only memory) 103 in response to the command. Also, the CPU 102 executes a program stored in a hard disk 105 […] the CPU 102 executes a process in accordance with a flowchart described below or a process performed by a configuration shown in a block diagram), are configured to cause the processor to perform the method of claim 1.


5.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Watanabe, further in view of Liao et al. (“Liao”)  (CN-109325437-A, see attached English translation)
Regarding claim 7, Patel in view of Watanabe, discloses the method according to claim 6, and fails to specially disclose, but Liao discloses wherein: 
the camera is a depth camera (Liao- ¶0008, There is a face in the preview frame image, and a video frame within a preset angle range of the face is collected by a depth camera to obtain a face image; ¶0084, a preview frame image can be collected through a depth camera […] the depth camera is usually composed of two cameras, and the left and right views collected by the two cameras difference, the depth information of each pixel in the image can be obtained); 
the face image comprises depth data corresponding to each pixel (Liao- ¶0084, a preview frame image can be collected through a depth camera […] the depth camera is usually composed of two cameras, and the left and right views collected by the two cameras difference, the depth information of each pixel in the image can be obtained); and 
the determining the face parameter corresponding to the user face according to the face image (see Claim 1 rejection for detailed analysis) comprises: 
inputting, by the device (Liao- Fig. 1 shows electronic system 100 include one or more processing equipments 102, one or more storage devices 104, input unit 106, output device 108), the face image to a face parameter prediction model, to obtain the face parameter outputted by the face parameter prediction model, the face parameter prediction model being a neural network model trained according to a sample face depth image and a sample face parameter corresponding to the sample face depth image (Liao- ¶0059, Step 11: Obtain a training sample set; the training sample set includes a set number of face images [sample face image]; ¶0064-0071, Step 13, build an initial neural network model […] Step 14, train the neural network model through the above-mentioned training subset and training parameters […] first, a group of face images and corresponding annotation information in the training subset are input into the above The training is carried out in the neural network model [inputting, by the device, the face image to a face parameter prediction model]. After the training is completed, a group of face images in the verification subset is input into the trained neural network model to detect the face feature points [face parameter], and the detection results are matched with the corresponding face images of the group. The labeled information is compared to obtain the detection accuracy of the current neural network model, which is the verification result […] Step 16: Continue to train the neural network model through the training subset and the adjusted training parameters until the verification result of the neural network model satisfies the accuracy threshold, and obtain a feature point detection model [obtain the face parameter outputted by the face parameter prediction model] […] a test subset with a second division ratio training sample set; ¶0084, a preview frame image can be collected through a depth camera, and face detection can be performed on the preview frame image through a preset face detection model; the depth camera is usually composed of two cameras, and the left and right views collected by the two cameras difference, the depth information of each pixel in the image can be obtained; ¶0153, perform face detection on the preview frame image; if it is detected that there is a human face in the preview frame image, collect the video within the preset angle range of the face through the depth camera frame to get the face image).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Patel/Watanabe to incorporate the teachings of Liao, and apply the neural network model through the above-mentioned training subset and training parameters into Patel/Watanabe’s teaching for inputting the face image to a face parameter prediction model, to obtain the face parameter outputted by the face parameter prediction model, the face parameter prediction model being a neural network model trained according to a sample face depth image and a sample face parameter corresponding to the sample face depth image.
Doing so would provide a three-dimensional reconstruction model to truly restore facial details, improve texture and stereoscopic effects, and thereby improve user experience.

The apparatus of claim 14 is similar in scope to the functions performed by the method of claim 7 and therefore claim 14 is rejected under the same rationale.


Allowable Subject Matter
6.	Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2011/0091113-A1 to Ito et al., Image processing apparatus and method, and computer-readable storage medium teaches an image processing apparatus classifies a variation of a target object included in an image from a specific state as one of a plurality of types of attributes, and holds, for each variation attribute, a correction parameter for spatial transformation that corrects the target object to the specific state (Abstract). Ito further teaches local region deformation processing using a deformation matrix based on attribute information is performed prior to the projection operation onto a feature vector (¶0108).
US-2020/0234034-A1 to Savchenkov et al., Systems and methods for face reenactment teaches systems and a method for photorealistic real-time face reenactment. An example method includes receiving a target video including a target face and a source video including a source face. The method includes determining, based on the target face, a target facial expression (Abstract).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619